Citation Nr: 0202803	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  99-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disorder, other 
than post-traumatic stress disorder (PTSD). 

(The issue of entitlement to service connection for PTSD, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


REMAND

In a November 1996 rating decision, the RO denied entitlement 
to service connection for a nervous disorder, claimed as 
suicidal depression.  The veteran did not appeal this 
decision.  In an April 1998 statement to the RO, the veteran 
requested entitlement to service connection for PTSD.  
Subsequently, in a November 1998 rating decision, the RO 
denied entitlement to service connection for PTSD, and 
determined that "new" evidence had not been received to 
reopen a claim for an acquired psychiatric disorder, 
currently diagnosed as bipolar disorder.  The veteran was 
informed of the RO's decision that same month.  The veteran 
filed a Notice of Disagreement (NOD) to the November 1998 
decision in January 1999.  

Unfortunately, a Statement of the Case (SOC) addressing the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD has yet to be 
issued.  While the appellant has not submitted a timely 
substantive appeal with respect to the aforementioned issue, 
the Board is obligated to remand this case under the decision 
in Manlincon v. West, 12 Vet. App. 238 (1999), 12 Vet. App. 
238 (1999).  

In view of the foregoing, this case is REMANDED to the RO for 
the following:

The RO should issue a SOC on the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for an 
acquired psychiatric disorder, other than 
PTSD.  The veteran is advised that he 
must submit a timely substantive appeal 
to perfect his right to appellate review 
by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



